 



Exhibit 10.2
DEAN FOODS COMPANY
RESTRICTED STOCK UNIT (“RSU”) AWARD AGREEMENT
     This AGREEMENT (this “Agreement”), effective as of the date indicated on
the Notice of Grant of Award delivered herewith (the “Notice of Grant”), is made
and entered into by and between Dean Foods Company, a Delaware corporation (the
“Company”), and the individual named on the Notice of Grant (“you”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Company has adopted and approved the
Dean Foods Company Third Amended and Restated 1989 Stock Awards Plan (the
“Plan”), which Plan was approved as required by the Company’s stockholders and
provides for the grant of Options, Restricted Stock and other stock-based Awards
to certain selected Employees and Non-Employee Directors of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined in this Agreement
shall have the meanings set forth in the Plan; and
     WHEREAS, the Awards provided for under the Plan are intended to comply with
the requirements of Rule 16b-3 under the Exchange Act; and
     WHEREAS, the Committee has selected you to participate in the Plan and has
awarded the restricted stock units (“RSUs”) described in this Agreement to you.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements herein contained, and as an inducement to you to
continue as an employee of the Company (or its Subsidiaries), you and the
Company hereby agree as follows:
     1. Grant of Award. The Company hereby grants to you and you hereby accept,
subject to the terms and conditions set forth in the Plan and in this Agreement,
the number of RSUs shown on the Notice of Grant, effective as of the date
indicated on the Notice of Grant (the “Date of Grant”). Each RSU represents the
right to receive one share of the Company’s Common Stock, subject to the terms
and conditions set forth in the Plan and in this Agreement. The shares of Common
Stock that are issuable upon vesting of the RSUs granted to you pursuant to this
Agreement are referred to in this Agreement as “the Shares.” Subject to the
provisions of Sections 2(c), 3(b) and 7 hereof, this Award of RSUs is
irrevocable and is intended to conform in all respects with the Plan.
     2. Vesting.
          (a) Regular Vesting. Except as otherwise provided in the Plan or in
this Section 2, your RSUs will vest ratably in three equal annual increments
commencing on the first anniversary of the Date of Grant.
2005 Grant
Dairy Group and Corporate

 



--------------------------------------------------------------------------------



 



               (b) Accelerated Vesting. In addition to the vesting provisions
contained in Sections 2(a) above, your RSUs will automatically and immediately
vest in full upon a Change in Control.
               (c) Forfeiture of Unvested RSUs. Notwithstanding the provisions
of Sections 2(a) and 2(b) above or any provisions of the Plan to the contrary,
if your employment with the Company or any Subsidiary terminates for any reason
(including, without limitation, by reason of your death, permanent or total
disability, Qualifying Retirement or other retirement) before all or any portion
of the RSUs subject to this Award have vested, the unvested RSUs will be
immediately forfeited and neither you nor your estate will have any further
rights to such unvested RSUs or the Shares represented by those forfeited RSUs.
     3. Distribution of Shares.
          (a) Distribution Upon Vesting. The Company will distribute to you (or
to your estate in the event that your death occurs after a vesting date but
before distribution of the corresponding Shares), as soon as administratively
practicable after each vesting date, the Shares of Common Stock represented by
the RSUs that vested on such vesting date.
     (b) Forfeiture of Shares. Notwithstanding any provision of this Agreement
or the Plan to the contrary, if you are discharged from the employment of the
Company or any of its Subsidiaries for Cause (as defined below), your rights in
your RSUs whether vested or unvested and your right to receive any undistributed
Shares will be immediately and permanently forfeited. For purposes of this
Agreement, your discharge will be deemed to be “for Cause” only if you have
(i) misappropriated funds or property of the Company or any Subsidiary to your
personal use, or (ii) willfully and without authorization disclosed Confidential
Information (as defined below) that resulted in or could reasonably result in
material harm to the Company or any Subsidiary, or (iii) been convicted of a
felony, or (iv) violated the Company’s Code of Ethics. The determination of
whether you have been discharged for Cause will be determined by the Board or
the Committee. For purposes of this Agreement, “Confidential Information” shall
mean all business records, trade secrets, know-how, customer lists or
compilations, terms of customer agreements, sources of supply, pricing or cost
information, financial information or personnel data and other confidential or
proprietary information used and/or obtained by you in the course of your
employment with the Company or any Subsidiary; provided that the term
“Confidential Information” will not include information which (i) is or becomes
publicly available other than as a result of a disclosure by you which is
prohibited by this agreement or by any other legal, contractual or fiduciary
obligation that you may owe to the Company or any Subsidiary, or (ii) is widely
known within one or more of the industries in which the Company or any
Subsidiary operates, or you can demonstrate was otherwise known to you prior to
becoming an employee of the Company or any Subsidiary, or (iii) is or becomes
available to you on a nonconfidential basis from a source (other than the
Company or any Subsidiary, including any employee thereof) that is not
prohibited from disclosing such information to you by a legal, contractual or
fiduciary obligation to the Company or any Subsidiary.
2005 Grant
Dairy Group and Corporate

-2-



--------------------------------------------------------------------------------



 



          (c) Compliance With Law. The Company shall not be obligated to issue
your Shares upon the vesting of any RSU or otherwise unless the issuance and
delivery of such Shares complies with all relevant provisions of law and other
legal requirements including, without limitation, any applicable federal or
state securities laws and the requirements of any stock exchange upon which
shares of the Company’s Common Stock may then be listed. As a condition to the
distribution of your Shares, the Company may require you to make such
representations and warranties as may be necessary to assure the availability of
an exemption from the registration requirements of applicable federal or state
securities laws. The Company shall not be liable for refusing to issue your
Shares if the Company cannot obtain authority from the appropriate regulatory
bodies deemed by the Company to be necessary to lawfully distribute your Shares.
In addition, the Company shall have no obligation to you, express or implied, to
list, register or otherwise qualify any of your Shares of Common Stock.
     4. Shareholder Rights. Except as set forth in the Plan, neither you nor any
person claiming under or through you shall be, or have any of the rights or
privileges of, a stockholder of the Company in respect of the Shares issuable
pursuant to this Award unless and until your Shares shall have been issued.
     5. Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with vesting of any RSU or issuance of any of
the Shares subject thereto.
     6. Transfer of RSUs. The RSUs granted herein are not transferable except in
accordance with the provisions of the Plan.
     7. Covenant Not to Compete or Solicit. In consideration of this Award, you
hereby agree that, during the term of your employment with the Company or any
Subsidiary and for a period of two years thereafter, you will not, directly or
indirectly, individually or on behalf of any person or entity other than the
Company or any of its Subsidiaries:
          (a) Become associated with (as defined below) any company or business
(other than the Company or any Subsidiary) engaged primarily in the manufacture,
distribution, sale or marketing of any of the Relevant Products (as defined
below) in any geographical area in which the Company or any of its Subsidiaries
operates;
          (b) Approach, consult, solicit business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1) divert business from, or interfere with any business
relationship of the Company or any of its Subsidiaries, or (2) convince any
Customer to change or alter any of such Customer’s existing or prospective
contractual terms and conditions with the Company or any Subsidiary; or
          (c) Solicit, induce, recruit or encourage, either directly or
indirectly, any employee of the Company or any Subsidiary to leave his or her
employment with the Company
2005 Grant
Dairy Group and Corporate

-3-



--------------------------------------------------------------------------------



 



or any Subsidiary or employ or offer to employ any employee of the Company or
any Subsidiary. For the purposes of this section, an employee of the Company or
any Subsidiary shall be deemed to be an employee of the Company or any
Subsidiary while employed by the Company and for a period of 60 days thereafter.
     For purposes of this Agreement, the following terms shall have the meanings
indicated:
     “associated with” means to become involved or act as an owner, partner,
stockholder, investor, joint venturer, lender, director, manager, officer,
employee, consultant, independent contractor, representative or agent.
     “Customer” means all persons or entities who purchased any Relevant Product
from the Company or any Subsidiary during the term of your employment with the
Company or any Subsidiary.
     “Relevant Product(s)” means (i) milk and milk-based beverages, (ii) creams
and creamers, (iii) ice cream and ice cream novelties, (iv) ice cream mix, and
(v) cultured dairy products.
     Notwithstanding the foregoing, (1) the restrictions of this Section 7 shall
terminate immediately if your employment with the Company or any Subsidiary is
involuntarily terminated by the Company or such Subsidiary without Cause (as
defined in Section 3(c) hereof), and (2) you are not prohibited from owning,
either of record or beneficially, not more than five percent (5%) of the shares
or other equity of any publicly traded company. Your obligation under this
Section 7 shall survive the vesting or forfeiture of your RSUs and/or the
distribution or forfeiture of the underlying Shares. The provisions of this
Section 7 are not intended to override, supercede, reduce, modify or affect in
any manner any other non-competition or non-solicitation agreement between you
and the Company or any Subsidiary. Any such covenant or agreement shall remain
in full force and effect in accordance with its terms. Any breach of any
provision of this Section 7 will result in immediate and complete forfeiture of
your unvested RSUs and your undistributed Shares. In addition, you hereby agree
that if you violate any provision of this Section 7, you will return to the
Company any Shares that were previously issued to you or, if you no longer own
the Shares, an amount in cash equal to the fair market value of any such Shares
on the date they were issued to you. In addition, the Company will be entitled
to injunctive and other relief to prevent or enjoin any violation of the
provisions of this Agreement.
     You acknowledge that you have given careful consideration to the restraints
imposed by this Agreement, and you fully agree that they are necessary for the
reasonable and proper protection of the business of the Company and its
Subsidiaries. You agree that each and every restraint imposed by this Agreement
is reasonable with respect to subject matter, time period, and geographical
area. Except as expressly set forth herein, the restraints imposed by this
Agreement shall continue during their full time periods and throughout the
geographical area set forth in this Agreement.
2005 Grant
Dairy Group and Corporate

-4-



--------------------------------------------------------------------------------



 



     If you have violated any provision of this Section 7 and any of the
provisions of subsections (a), (b) or (c) of this Section 7 are deemed to be
unenforceable, then (1) your unvested RSUs and undistributed Shares shall be
forfeited and (2) you hereby agree that you will return to the Company any
Shares that were previously issued to you or, if you no longer own the Shares,
an amount in cash equal to the fair market value of any such Shares on the date
they were issued to you. In addition, if any of the restrictions of this
Section 7 are deemed unenforceable as written, the parties expressly authorize
the court to revise, delete, or add to the restrictions contained in this
Section 7 to the extent necessary to enforce the intent of the parties and to
provide the goodwill, confidential information, and other business interests of
the Company and its Subsidiaries with effective protection.
     8. Plan Incorporated. You accept the RSUs hereby granted subject to all the
provisions of the Plan, which, except as expressly contradicted by the terms
hereof, are incorporated into this Agreement, including the provisions that
authorize the Committee to administer and interpret the Plan and which provide
that the Committee’s decisions, determinations and interpretations with respect
to the Plan are final and conclusive on all persons affected thereby.
     9. Miscellaneous.
          (a) No Guaranteed Employment. Nothing contained in this Agreement
shall affect the right of the Company to terminate your employment at any time,
with or without Cause, or shall be deemed to create any rights to employment on
your part. The rights and obligations arising under this Agreement are not
intended to and do not affect the employment relationship that otherwise exists
between the Company and you, whether such employment relationship is at will or
defined by an employment contract. Moreover, this Agreement is not intended to
and does not amend any existing employment contract between the Company and you.
To the extent there is a conflict between this Agreement and such an employment
contract, the employment contract shall govern and take priority.
          (b) Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company at its principal executive
offices, and any notice to be given to you shall be addressed to you at the
address set forth on the attached Notice of Grant, or at such other address for
a party as such party may hereafter designate in writing to the other. Any such
notice shall be deemed to have been duly given if mailed, postage prepaid,
addressed as aforesaid.
          (c) Binding Agreement. Subject to the limitations in this Agreement on
the transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.
          (d) Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware and the
United States, as applicable, without reference to the conflict of laws
provisions thereof.
2005 Grant
Dairy Group and Corporate

-5-



--------------------------------------------------------------------------------



 



          (e) Severability. If any provision of this Agreement is declared or
found to be illegal, unenforceable or void, in whole or in part, then the
parties shall be relieved of all obligations arising under such provision, but
only to the extent that it is illegal, unenforceable or void, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.
          (f) Interpretation. All section titles and captions in this Agreement
are for convenience only, shall not be deemed part of this Agreement, and in no
way shall define, limit, extend or describe the scope or intent of any
provisions of this Agreement.
          (g) Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
          (h) No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.
          (i) Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.
          (j) Relief. In addition to all other rights or remedies available at
law or in equity, the Company shall be entitled to injunctive and other
equitable relief to prevent or enjoin any violation of the provisions of this
Agreement.
END OF AGREEMENT
2005 Grant
Dairy Group and Corporate

-6-